NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by e-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court’s home page is:
http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


10th Circuit Court–Brentwood Probate Division
No. 2019-0283


                                   IN RE R. M.

                         Submitted: November 6, 2019
                       Opinion Issued: November 22, 2019

      Boynton Waldron Doleac Woodman & Scott, PA, of Portsmouth (Christine
W. Casa on the brief), for the petitioner.


      Casassa Law Office, of Hampton (Lisa J. Bellanti on the brief), for the
respondent.

      HANTZ MARCONI, J. The respondent appeals an order of the Circuit
Court (Leonard, J.) renewing an order for involuntary admission to New
Hampshire Hospital for the purpose of allowing him to remain on a conditional
discharge for a period of five years. See RSA 135-C:45, III, :46 (2015). On
appeal, the respondent challenges the sufficiency of the evidence and argues
that the five-year renewal was not the least restrictive treatment option. We
affirm.

      The relevant facts follow. The respondent is a 30-year-old man who has
been hospitalized on multiple occasions as a result of schizophrenia. When the
respondent fails to take his prescribed anti-psychotic medication, he becomes
paranoid, violent, and suicidal. In addition, he experiences hallucinations,
paranoid delusions, and difficulties with impulse control and exhibits “a
serious level of aggression.”

       The respondent was first hospitalized in 2010 after voicing suicidal
ideation, stating that he would be “better off dead.” He was admitted on an
emergency basis again in February 2015 due to concerns of suicidal threats,
incapacity, and his paranoid belief that people were conspiring against him.
The respondent was next hospitalized in January 2016 as a result of conduct
that included locking his roommate in a closet. He was admitted to the
hospital again in February 2016 due to an altercation with his roommate. He
was discharged in May 2016 on a three-year conditional discharge. His
conditional discharge was revoked in July 2016 because the respondent hit his
mother. The respondent’s most recent hospitalization was in January 2018
when he was found to have been “decompensating, going out in the cold
without sufficient clothing, making poor judgments,” and, possibly,
experiencing auditory hallucinations as a result of failing to take his prescribed
medication.

      In early March 2019, a few weeks before the respondent’s three-year
conditional discharge was set to expire, the local community mental health
center filed a petition to renew his conditional discharge. The statement of the
respondent’s treating psychiatrist, appended to the petition, set forth the
psychiatrist’s opinion:

          The events of multiple hospitalizations over an eight-year span
      [have] shown [the respondent] is not able to make decisions based
      on information provided to him, needing structure and support to
      follow through on self[-]care which a [conditional discharge] can
      provide. . . . [The respondent] has conducted himself in a way
      where he is dangerous to himself and/or others when not in
      treatment over the last eight years and has stated that he will not
      comply with his current treatment and medication regime if not
      court ordered via a [conditional discharge]. History has
      demonstrated when not compliant with medication, [the
      respondent] decompensates, becoming irrational in his behavior
      [and] delusional in his thinking. This leads him to conduct himself
      in a dangerous and threatening manner putting himself and others
      at risk, indicating a need for community-based treatment. A
      Conditional Discharge helps provide the structure [the respondent]
      requires to be compliant, prevent relapses, or make interventions
      before they become severe.

         In my professional opinion, [the respondent] needs an extension
      of his [conditional discharge] to prevent him from becoming a
      danger to himself or others in the community.



                                        2
         The trial court hearing on the matter took place on April 18, 2019. The
treating psychiatrist, a court-appointed psychiatrist, and the respondent
testified at the hearing. The treating psychiatrist testified that, in his opinion,
the respondent’s mental illness will create a potential likelihood of danger to
himself or others if he fails to continue to take his prescribed medications and
to participate in psychiatric treatment. The treating psychiatrist testified that
the respondent has “very poor” insight into his mental health and need for
treatment. He testified that, as recently as a week before the hearing, the
respondent “made it very clear that he [does] not believe that he has
schizophrenia and that he will not continue on an antipsychotic.” According to
the treating psychiatrist, when the respondent does not take his medication, he
becomes “paranoid” and “violent.” The treating psychiatrist testified that he
recommends a conditional discharge for five years because, in the three years
that the psychiatrist has been working with the respondent, he has “not seen
any improvement in [the respondent’s] insight and willingness for treatment
. . . . If anything, [the respondent] has gotten more firm . . . in his belief that he
does not have schizophrenia and does not need treatment.”

       The court-appointed psychiatrist concurred with the recommendation for
a five-year renewal of the respondent’s conditional discharge based upon the
respondent’s lack of insight into his mental illness. The court-appointed
psychiatrist testified that, without a court order, it is more likely than not that
the respondent will not continue with his therapy and anti-psychotic
medications. The court-appointed psychiatrist testified that he is “very, very
concerned” that, without his medications, the respondent will become
psychotic and engage in assaultive behavior.

       The respondent testified that he is not schizophrenic and does not need
medication or therapy. According to the respondent, he was last admitted to
the psychiatric hospital because he was experiencing symptoms of Attention
Deficit Hyperactivity Disorder (ADHD). Following the hearing, the trial court
found in favor of the petitioner, and ordered that the respondent be
involuntarily admitted to New Hampshire Hospital for the purpose of renewing
his conditional discharge for a period of five years. This appeal followed.

      Before addressing the respondent’s appellate arguments, we explain the
procedural posture of this case. At the time of the April 2019 hearing, the
respondent’s most recent conditional discharge, imposed on May 12, 2016, had
expired on March 24, 2019. The petition to renew was filed in early March
2019. As a matter of law, therefore, the respondent was still on a conditional
discharge at the time of the hearing. In re Christopher K., 155 N.H. 219, 229-
30 (2007); see RSA 135-C:39, II (2015). Accordingly, the issue before the trial
court was whether to renew his conditional discharge, not whether to
involuntarily admit him in the first instance.



                                          3
       In a conditional discharge renewal proceeding, the petitioner must show
that the respondent is currently in such condition, as a result of mental illness,
that “a prescribed regimen of medical, psychiatric, or psychological care or
treatment is necessary to prevent,” RSA 135-C:45, II (2015) (amended 2016), “a
potentially serious likelihood of danger to himself or to others,” RSA 135-C:34
(2015). Christopher K., 155 N.H. at 227. This standard “links a finding of
future dangerousness to the existence of a mental illness that, without the
prescribed treatment, would make it difficult if not impossible for the person to
control his or her behavior.” Id. In such a proceeding, the petitioner need not
prove “current dangerousness” in the sense of a recent dangerous act. Id. at
225. Renewal orders, unlike original commitment orders, “may be based on a
pattern of prior action and testimony relating to the question whether or not
any cure for the [respondent’s] condition has been effected.” Id. at 224.
(quotation omitted).

       By contrast, in an initial involuntary admission proceeding, the
petitioner must prove “current dangerousness” in the sense of a recent
dangerous act. As we have previously explained, “there is no mechanical test
for involuntary commitment, but commitment will not be ordered without proof
of specific acts or actions demonstrating dangerousness.” In re Fasi, a/k/a
Cass, 132 N.H. 478, 484 (1989); see RSA 135-C:36, I(b) (2015). In an initial
involuntary admission case, when “assessing present dangerousness, a court
may, in its discretion, attach substantial weight to the evidence of past acts
manifesting dangerousness.” Fasi, 132 N.H. at 484. However, “[p]roof of the
commission of such past acts is not . . . tantamount to proof of present
dangerousness, and is not, accordingly, the touchstone for commitment.” Id.
Rather, such acts “merely help to predict the possibility of future
dangerousness.” In the Matter of B.T., 153 N.H 255, 262 (2006).

       We turn now to the respondent’s appellate arguments. The respondent
first argues that the evidence before the trial court was insufficient because
“[n]o evidence of recent dangerousness was present.” We review sufficiency of
the evidence claims as a matter of law and uphold the trial court’s findings and
rulings unless they lack evidentiary support or are tainted by error of law. Id.
at 259. The trial court’s findings are “final unless they are so plainly erroneous
that [they] could not be reasonably made.” RSA 567-A:4 (2019); see B.T., 153
N.H. at 259. Thus, we do not reweigh the evidence to determine whether we
would have ruled differently. In re Guardianship of E.L., 154 N.H. 292, 296
(2006). Instead, we review the record to determine if the trial court’s findings
could be reasonably made given the evidence before it. Id. We defer to the trial
court to resolve conflicts in testimony, measure the credibility of witnesses, and
determine the weight to be given to testimony, recognizing that, as the trier of
fact, the trial court is in the best position to measure the persuasiveness and
credibility of evidence. Id. We will uphold the court’s ruling unless no rational



                                        4
fact finder could have made its findings by clear and convincing evidence.
Christopher K., 155 N.H. at 232.

      The respondent’s argument is based upon a mistaken premise. Because
this was a proceeding to renew a conditional discharge, rather than an initial
proceeding to involuntarily admit the respondent, the petitioner did not have to
prove “current dangerousness” in the sense of a recent dangerous act. Id. at
224-25. The respondent concedes as much in his brief.

      We note that the trial court applied the more stringent standard
governing an initial involuntary admission proceeding, instead of the standard
that applies to a proceeding to renew a conditional discharge. When a trial
court reaches the correct result on mistaken grounds, we may affirm if valid
alternative grounds support the decision. Cohoon v. IDM Software, 153 N.H. 1,
4 (2005). Here, the trial court reached the correct result (renewal of the
conditional discharge) but on mistaken grounds (applying a standard of
dangerousness that requires proof of current dangerousness in the form of a
recent dangerous act). We affirm the court’s decision, nonetheless, because its
decision is correct under the correct standard of dangerousness.

      Here, the evidence establishes, by clear and convincing evidence, as a
matter of law, that the respondent is currently in such condition, as a result of
mental illness, that “a prescribed regimen of medical, psychiatric, or
psychological care or treatment is necessary to prevent,” RSA 135-C:45, II, “a
potentially serious likelihood of danger to himself or to others,” RSA 135-C:34.
See Christopher K., 155 N.H. at 227. The court-appointed psychiatrist testified
that the respondent has “a chronic illness” that “will not go away,” such that
“he will carry the risk of relapse with him . . . for the rest of his life.” Both
psychiatrists testified that, in order to prevent relapsing, the respondent needs
insight into his mental illness and to remain compliant with his medication
and therapy. Both psychiatrists testified that the respondent, in fact, has poor
insight into his mental illness. The respondent testified that he is not
schizophrenic and that his most recent psychiatric hospitalization was because
of ADHD symptoms.

       Both psychiatrists further testified that, without medication, the
respondent will, eventually, become psychotic, and that when he is psychotic,
he becomes violent and assaultive. Moreover, both psychiatrists opined that a
conditional discharge is needed to ensure that the respondent continues taking
his medications. The respondent’s treating psychiatrist gave multiple examples
of the respondent not taking his medications. He testified, for instance, that
when the respondent’s first conditional discharge was allowed to expire, the
respondent “quickly stopped taking any medications and having any
interactions with his treatment team.” He also testified that, as recently as a
week before the April 2019 hearing, the respondent stated his intent to cease



                                        5
taking his medications. The court-appointed psychiatrist similarly observed
that, in 2016, the respondent was admitted because he had stopped taking his
medications. Because no reasonable fact finder could have found otherwise,
we find, as a matter of law, by clear and convincing evidence, that the
respondent is currently in such condition, as a result of mental illness, that “a
prescribed regimen of medical, psychiatric, or psychological care or treatment
is necessary to prevent,” RSA 135-C:45, II, “a potentially serious likelihood of
danger to himself or to others,” RSA 135-C:34. See Christopher K., 155 N.H. at
227, 233.

       We next address the respondent’s argument that conditional discharge
for a lesser period of time would have been a less restrictive, appropriate
treatment option. Assuming without deciding that, in this renewal proceeding,
the respondent had a right to treatment in the least restrictive environment,
based upon the evidence before it, the trial court could have reasonably
determined that a renewal for less than five years was insufficient to allow him
to gain effective insight into his condition and need for medication. For all of
the above reasons, therefore, we conclude that the trial court’s decision to
renew the involuntary admission for the purpose of a conditional discharge for
a period of five years was supported by the evidence and not legally erroneous.
See B.T., 153 N.H. at 259.

                                                        Affirmed.


      HICKS, BASSETT, and DONOVAN, JJ., concurred.




                                       6